EXHIBIT 10.20

 

FIRST AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT (the “Amendment”), dated
as of January 27, 2006, by and between AKSYS, LTD., a Delaware corporation (the
“Company”), and FUSION CAPITAL FUND II, LLC (the “Buyer”).  Capitalized terms
used herein and not otherwise defined herein shall have the meanings given them
in the Common Stock Purchase Agreement.

 

WHEREAS, the parties hereto are parties to a Common Stock Purchase Agreement
dated as of January 13, 2006 (the “Common Stock Purchase Agreement”) pursuant to
which the Buyer has agreed to purchase, and the Company has agreed to sell up to
$20,000,000 of the Common Stock;

 

WHEREAS, the parties desire to amend the Common Stock Purchase Agreement;

 

NOW, THEREFORE, in consideration of the agreements, covenants and considerations
contained herein, the parties hereto agree as follows:

 

1.                                       Amendments. Section 1(g) is hereby
amended and restated in its entirety as follows:

 

(g)           Compliance with Principal Market Rules.  The Company shall not
effect any sale under this Agreement and the Buyer shall not have the right or
the obligation to purchase shares of Common Stock under this Agreement to the
extent that after giving effect to such purchase the “Exchange Cap” shall be
deemed to be reached.  The “Exchange Cap” shall be deemed to have been reached
if, at any time prior to the shareholders of the Company approving the
transaction contemplated by this Agreement, upon a purchase under this
Agreement, the Purchase Shares issuable pursuant to such purchase would,
together with all Purchase Shares previously issued under this Agreement, exceed
5,998,405 shares of Common Stock (19.99% of the 30,007,031 outstanding shares of
Common Stock as of the date of this Agreement).  The Company may, but shall be
under no obligation to, request its shareholders to approve the transaction
contemplated by this Agreement.

 

2.                                       Effect of Amendment/Incorporation of
Certain Provisions.  Except as amended as set forth above, the Common Stock
Purchase Agreement shall continue in full force and effect.  The provisions set
forth in Section 11 of the Common Stock Purchase Agreement are hereby expressly
incorporated by reference into this Amendment.

 

*     *     *     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer and the Company have caused this First Amendment
to Common Stock Purchase Agreement to be duly executed as of the date first
written above.

 

 

 

THE COMPANY:

 

 

 

 

AKSYS, LTD.

 

 

 

By:

/s/ William C. Dow

 

 

Name:

William C. Dow

 

Title:

President and CEO

 

 

 

 

 

 

 

BUYER:

 

 

 

FUSION CAPITAL FUND II, LLC


 


BY: FUSION CAPITAL PARTNERS, LLC

 

BY: SGM HOLDINGS CORP.

 

 

 

 

By:

/s/ Steven G. Martin

 

 

Name:

Steven G. Martin

 

Title:

President

 

2

--------------------------------------------------------------------------------